DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 03/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 7, 8 and 10 have been amended in Applicant’s response with claims 5 and 9 canceled.  Claims 1-4, 6-8 and 10 remain pending.

Response to Arguments
Applicants arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues regarding claim 1 that the assertion that the claim features are “certain methods of organizing human activity because coordinating dispatch of a vehicle with food and drink to a customer relates to sales activities” is not applicable.  Applicant argues on pg. 8 in the Remarks section that the claims as a whole provide an improvement to the current technological environment of providing food and drink of one’s choice to many requesting users and points to the server and information processing system.  Examiner respectfully disagrees.  Recitation of the server and information processing system do not preclude the claim from reciting an abstract idea falling under the “certain methods of organizing human activity”.  The managing of the dispatching to provide a service by the food truck to customers relates to sales activities and managing interactions between people.  Applicant also argues regarding claim 1 that claim 1 demonstrates a practical application due to the specific dispatch location is acquired from at least a predetermined number of terminal apparatuses, the controller determines the dispatch schedule and the server transmits the vehicle dispatch schedule to the vehicle.  Examiner respectfully disagrees.  Determining the location and schedule is part of the abstract idea.  Transmitting the schedule and the vehicle driving are considered insignificant post-solution activity.  Examiner suggests further amending the claim to reflect language about the vehicle being controlled or caused to perform movement by a computer that sends instructions interpreted by the vehicle and causing the vehicle to move to the determined destination.  The “schedule” alone does not convey the explicit control of the movement of the vehicle. 
Applicants arguments regarding the rejection of the claims under 35 U.S.C. 102 have been fully considered and they are persuasive.  Neither Sweeney or Ross discloses the amended feature regarding the predetermined number of dispatch requests from terminal apparatuses for a single specific dispatch location.  An updated search of relevant prior art did not find art in combination with Sweeney or Ross to render the independent claims obvious.  The rejection is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea.  The limitations that recite an abstract idea are indicated in bold below:

an acquisition interface for acquiring a dispatch request from the at least one terminal apparatus, the dispatch request including at least information regarding a vehicle in which food and drink can be prepared and served, and which includes an autonomous driving function, and dispatch of which is requested by the at least one user; and 
a controller for determining a vehicle dispatch schedule for the vehicle 10according to the dispatch request acquired by the acquisition interface,
wherein in response to dispatch requests for the vehicle from a plurality of terminal apparatuses of at least a predetermined number to a specific single dispatch location, the controller determines the vehicle dispatch schedule for dispatching the vehicle to the specific single dispatch location that is acquired from the plurality of terminal apparatuses, and the server transmits the vehicle dispatch schedule to the vehicle, and the vehicle performs autonomous driving according to the vehicle dispatch schedule

The limitations fall under the abstract idea subject matter grouping of certain methods of organizing human activity because coordinating dispatch of a vehicle with food and drink to a customer relates to sales activities and interactions between people (i.e., the service provider and customer).  The performance of the claim limitations using a server, terminal apparatus, acquisition interface, and controller do not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a server, terminal apparatus, acquisition interface, and controller to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer (Fig. 2) or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements alone and in combination do not impose any meaningful limits on practicing the abstract idea.  Further, the indication of the vehicle being autonomous in the “acquiring” step serves to narrow the vehicle to an autonomous vehicle which generally links the abstract idea to a particular field of use and is not considered a meaningful limitation to demonstrate a practical application or (see MPEP 2106.05(h)).  Also, the transmitting of the dispatch schedule and the autonomous vehicle driving according to the dispatch schedule are considered insignificant post-solution activity.  The “schedule” alone does not convey the technical, explicit control of the movement of the vehicle.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  For the transmitting step considered insignificant post-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, the autonomous driving to a destination is interpreted as well-understood, routine and conventional in view of Ross which was cited in the previous Office action (0019, 0020, 0025) and in newly cited reference Han US 2020/0160268 on PTO-892 (Han – food delivery – 0060; autonomous vehicles – 0061).  Therefore, the combination of additional elements do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the request includes location information which is used for dispatching; dispatch when a predetermined criteria is satisfied; dispatch a plurality of vehicles in response to a plurality of requests; and provide notification of dispatch.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., refer to database with location information) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.     
 Claims 8 and 10 (independent) recite limitations similar to those recited in claim 1 and therefore the same analysis above with respect to claim 1 also applies to these claims.   
Applicant’s claims are not patent-eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han US 2020/0160268 Depot Dispatch Protocol for Autonomous Last-Mile Deliveries (Han – food delivery – 0060; autonomous vehicles – 0061)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683